Filed pursuant to Rule 424(b)(5) Registration No. 333-156332 CALCULATION OF REGISTRATION FEE Title of Each Classof Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.01 per share 2,000,000 $ 13.11 (1) $ 26,220,000 (1) $ 1,031 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) and (r) under the Securities Act, at the rate of $39.30 per million, based upon $13.11 per share, which is the average of the high and low sales prices of the Registrant’s common stock on the NASDAQ Stock Market on February 27, PROSPECTUS SUPPLEMENT (To Prospectus Dated December 19, 2008) DIVIDEND
